ROYALTY AGREEMENT

        THIS ROYALTY AGREEMENT (this “Agreement”) is made and entered into as of
November 14, 2006 (the “Effective Date”), by and between Auriga Laboratories,
Inc., a Delaware corporation (the “Company”), and Collard Family Limited
Partnership, a Nevada limited partnership (“Collard”).


RECITALS

        WHEREAS, Auriga Laboratories, Inc., a privately-held corporation
organized under the laws of the State of Delaware (“Auriga Labs–Private”),
issued to Collard that certain Unsecured Subordinated Promissory Note, dated as
of December 15, 2005, in the principal amount of Two Million Two Hundred
Twenty-five Thousand Dollars ($2,225,000.00), which note expires on or about
January 2, 2009 (the “Note”);

        WHEREAS, on May 17, 2006, Auriga Labs–Private merged with and into the
wholly-owned subsidiary of Multi-Link Telecommunications, Inc., a publicly-held
corporation organized under the laws of the State of Colorado (“Multi-Link”),
which resulted in Auriga Labs–Private becoming the wholly-owned subsidiary of
Multi-Link;

        WHEREAS, on July 11, 2006, Multi-Link redomesticated to the State of
Delaware and changed its name to that of Auriga Laboratories, Inc. and,
following such merger and redomestication and pursuant to the terms thereof,
assumed the rights and obligations of Auriga Labs–Private under the Note;

        WHEREAS, pursuant to Section 8 of the Note, and in order to assist the
Company in the conduct of its business operations, Collard hereby agrees to
cancel the Note in exchange for payments by the Company to Collard and other
obligations as contemplated in this Agreement;

        WHEREAS, the Company and Collard desire to enter into this Agreement to
set forth the terms and conditions upon which the Company will make the payments
contemplated hereunder to Collard.


AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing and the respective
covenants, agreements and conditions hereinafter set forth, and intending to be
legally bound hereby, the parties hereto agree as follows:


ARTICLE I
ROYALTY PAYMENT

        1.1.    Royalty Fees. In consideration of the full payment and
cancellation of the Note on the terms set forth herein, subject to the
provisions of Article IV hereof, the Company shall pay to Collard a royalty fee
at a rate equal to four percent (4%) of the Net Sales actually received by the
Company (or any other company or entity owned or controlled directly or
indirectly by the Company) from making, using, selling or offering for sale any
product (the “Product”) included in the Company’s Extendryl® product line to a
third party, including, without limitation, the pre-tax income actually received
by the Company (or any other company or entity owned or controlled directly or
indirectly by the Company) from such third party thereafter selling, licensing
or sublicensing the Product Line (as defined below) for any use or application
whatsoever (including applications or uses in a licensed physician or doctor’s
office) (collectively, the “Royalty Fee”); except that no Royalty Fee shall be
due or payable for free, or nominally-priced, samples distributed by the Company
to physicians or sales representatives (whether employed by the Company or
otherwise).

--------------------------------------------------------------------------------

        1.2.    Minimum Annual Royalty Fee; Maximum Annual Royalty Fee. Subject
to the provisions of Article IV hereof: (a) the minimum Royalty Fee payable by
the Company to Collard hereunder in any calendar year during the Term (as
defined below) shall be One Hundred Thousand Dollars ($100,000.00) (the “Minimum
Annual Royalty Fee”); and (b) the maximum Royalty Fee payable by the Company to
Collard hereunder in any calendar year during the Term shall be Five Hundred
Thousand Dollars ($500,000.00) (the “Maximum Annual Royalty Fee”). It is the
parties’ intention that the Minimum Annual Royalty Fee and the Maximum Annual
Royalty Fee shall be prorated for any partial or incomplete annual period as
contemplated herein.

        1.3.    Payment. Subject to Section 1.2 and Article IV hereof, the
Royalty Fees shall be payable in cash by the Company to Collard quarterly (with
a minimum quarterly amount of $25,000) on or before the thirtieth (30th) day
following each calendar quarter, beginning with a payment following the last
calendar quarter of 2006. Each payment shall be accompanied by reasonably
detailed description of the calculation of the Royalty Fees then payable.
Notwithstanding the foregoing, Company and Collard agree that the payment of
quarterly Royalty Fees by Company to Collard due under this Section 1.3 for the
last calendar quarter of 2006, shall be due and payable in cash on or before
February 15, 2007.

        1.4.    Definitions.

          (a)      For the purposes of this Agreement, “Product Line” shall mean
and refer to all products and lines of Product existing now or hereafter during
the Term, including, but not limited to, all existing SKUs and re-formulations,
re-packaging and re-marketing of any of the foregoing in any nature or form
whatsoever. “Product Line” specifically includes any generic equivalent or any
other product with a formulation substantially similar to any product that is in
the Company’s Extendryl® line at any time during the Term or that is marketed by
Rivers Edge, Auriga’s generic partner; provided, however, that “Product Line”
shall specifically exclude the Company’s Levall® products and their generic
equivalents marketed by the Company or Rivers Edge.


          (b)     For the purposes of this Agreement, “Net Sales” shall mean the
amount invoiced by the Company (or any other company or entity owned or
controlled directly or indirectly by the Company) for sales of the Product Line,
less: (i) quantity and/or cash discounts from the gross invoice price which are
actually taken; (ii) freight, postage and insurance included in the invoice
price; (iii) amounts repaid or credited by reasons of rejections or return of
goods, (iv) third-party rebates and chargebacks actually repaid or credited, (v)
invoiced customer duties and sales taxes (excluding income, value-added and
similar taxes), if any, actually paid; and (vi) adjustments taken as a result of
payments made hereunder that are duplicative of payments made by the Company or
any other company or entity owned or controlled directly or indirectly by the
Company to Collard (it being the intention of the parties that Collard shall
have no have right to duplicate or multiple payments for the same sale).


2

--------------------------------------------------------------------------------

          (c)     For the purposes of this Agreement, the phrase “making, using,
selling or offering for sale” (or words of similar import) shall mean the
revenue directly generated and received by the Company from making, using,
selling or offering for sale the Product Line to a third party that is in direct
privity of contract with the Company (or an affiliate thereof) or with sales
representatives expressly authorized by the Company to sell Product from the
Product Line.



ARTICLE II
FDA ACTION

        In the event that the U.S. Food and Drug Administration (or any
successor or designee thereof, the “FDA”) acts to restrict any Product in the
Product Line from sale or distribution in the United States (an “FDA Action”),
and if such FDA Action directly results in the failure of the Product Line to
generate Net Sales sufficient to equal the Minimum Annual Royalty Fee in any
year during the Term, the Company shall, irrespective of its actual Net Sales of
the Product Line: (a) continue to pay in cash to Collard on a quarterly basis
the Minimum Annual Royalty Fee for a period of four years and thereafter pay in
cash to Collard on a quarterly basis two times the amount of the Minimum Annual
Royalty Fee; and (b) issue to Collard that number of fully-paid, non-assessable
restricted shares of common stock of the Company equal to One Hundred Thousand
Dollars ($100,000.00), with such shares to be valued as of the date of issuance
by the Company to Collard (collectively, sub-clauses (a) and (b) are referred to
hereinafter as the “FDA Fees”). The FDA Fees shall be paid: (x) no later than
fifteen (15) days following the anniversary of such FDA Action then in effect;
(y) only during the Term; and (z) only once during the twelve (12) month period
in which such FDA Action is in effect; provided that, if the FDA later rescinds
an applicable FDA Action (whether by notice to the Company directly or by other
action), the Company shall no longer be obligated to pay the FDA Fees as of the
effective time of such rescission. It is the parties’ intention that the FDA
Fees shall be prorated for any partial or incomplete period as contemplated
herein.


ARTICLE III
ASSIGNMENT

        The Company shall not assign, transfer or otherwise delegate its rights
and obligations under this Agreement to another party without Collard’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. Any such purported assignment, transfer or delegation, without
Collard’s prior written consent, shall be null and void; provided, however, that
the Company shall have the right to assign this Agreement without the consent of
Collard, and all of its rights and obligations hereunder, to another party that
acquires or succeeds to all or substantially all of the Product Line or the
Company’s business and goodwill; provided further, however, that such assignment
shall not become effective unless and until the Company and such assignee have
notified Collard in writing that such assignee agrees to be bound, in all
respects, by the terms and conditions of this Agreement. Collard may not assign,
transfer, pledge or otherwise delegate its rights under this Agreement without
Company’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

3

--------------------------------------------------------------------------------


ARTICLE IV
TERM

        The term of this Agreement (“Term”) shall begin on January 1, 2007 and
shall end upon the payment to Collard by the Company (or its successor, assigns
or affiliates) of Royalty Fees, and FDA Fees (if applicable), of an amount
equaling or exceeding Four Million Dollars ($4,000,000.00). Thereafter, neither
party (or their respective successor, assigns or affiliates) shall have any
further obligation hereunder.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company hereby makes the following representations and warranties to
Collard, each of which is true and correct on the date hereof:

        5.1.     The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware. There are no
bankruptcy, insolvency or similar proceedings pending, or to its knowledge,
being contemplated or threatened, against it.

        5.2.     The Company has all requisite corporate power and authority to
enter into this Agreement, and to consummate the transactions contemplated
hereby. No corporate act or proceeding on the part of the Company is necessary
to authorize the execution and delivery of this Agreement, or the consummation
of the transactions contemplated hereby, except for such acts and proceedings as
have been taken and completed prior to the date hereof. The Company’s filings
with the U.S. Securities and Exchange Commission (the “SEC”) are accurate and
complete in all material respects.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF COLLARD

        Collard hereby makes the following representations and warranties to the
Company, each of which is true and correct on the date hereof:

        6.1.     Collard is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Nevada. There are
no bankruptcy, insolvency or similar proceedings pending, or to its knowledge,
being contemplated or threatened, against it.

        6.2.     Collard is the current holder of the Note and has not assigned,
transferred or otherwise encumbered the Note. Collard has all requisite
corporate power and authority to enter into this Agreement, and to consummate
the transactions contemplated hereby. No corporate act or proceeding on the part
of Collard is necessary to authorize the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, except
for such acts and proceedings as have been taken and completed prior to the date
hereof.

4

--------------------------------------------------------------------------------


ARTICLE VII
DEFAULT

        A party shall be in default under this Agreement, in each case, as
applicable, if any of the following shall occur:

        7.1.     The Company shall fail to make any Royalty Fee or FDA Fee
payment when due hereunder; or

        7.2.     Either party shall otherwise breach any term of this Agreement.

        If any of the foregoing events of default shall occur and is not cured
within sixty (60) days after the giving of written notice thereof to the
defaulting party (or ten (10) days in the case of a failure to make a required
payment when due), the other party shall be entitled to terminate this Agreement
and pursue any and all claims for damages. Without limiting the generality of
the foregoing, if the Company shall fail to make any Royalty Fee or FDA Fee
payment when due hereunder and shall not timely cure such failure, then (a) the
remaining balance of the Royalty Fees and FDA fees shall be immediately due and
payable and (b) such amount shall immediately begin accruing interest at the
lesser of eight percent (8%) per annum or the maximum rate permitted by law. For
this purpose, the remaining balance means the remainder of Four Million Dollars
($4,000,000.00) less the amounts previously paid to Collard under this
Agreement. In such event, Collard may elect, in its sole discretion, for all or
a portion of the amount due to be paid in the form of capital stock of the
Company as follows: one share of common stock for each $0.74965 (or fraction
thereof) payable hereunder. The foregoing ratio shall be adjusted to take into
account any stock split, consolidation, dividend or other adjustment to the
capital stock of the Company after the date of this Agreement.


ARTICLE VIII
MISCELLANEOUS

        8.1.    Cancellation of Note. In consideration for the right to the
payments given hereunder by the Company to Collard, and notwithstanding anything
herein or elsewhere to the contrary, Collard acknowledges and agrees that the
Note is hereby cancelled concurrent with the execution of this Agreement and no
further payments (whether interest, principal or penalty) shall be due
thereunder. Within a reasonable period of time after the execution of this
Agreement, Collard shall either deliver, or caused to be delivered, to the
Company the originally-executed Note, which Note shall be cancelled by the
Company upon receipt or shall provide evidence reasonably satisfactory to the
Company that the Note has been lost or destroyed.

        8.2.    Entire Agreement and Modification. This Agreement supersedes all
prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the parties to be charged with the amendment.

5

--------------------------------------------------------------------------------

        8.3.    Waiver. No waiver, forbearance or failure by either party of its
right to enforce any provision of this Agreement will constitute a waiver or
estoppel of such party’s right to enforce any other provision of this Agreement
or such party’s right to enforce such provision in the future. Except as
expressly set forth herein, the rights and remedies provided in this Agreement
or otherwise available under applicable law shall be cumulative.

        8.4.    Further Assurances. Each of the parties hereto shall execute
such additional documents and instruments, and take such further action as may
be reasonably required or desirable to carry out the provisions hereof.

        8.5.    Successor and Assigns. The covenants, agreements, terms and
conditions contained in this Agreement shall inure to the benefit of and be
binding upon all parties hereto and their respective permitted successors and
assigns.

        8.6.    Severability. In the event a court of competent jurisdiction
determines any one or more of the provisions contained in this Agreement to be
invalid, illegal or unenforceable, this Agreement shall be construed so that the
remaining provisions contained herein shall not in any way be affected thereby
but shall remain in full force and effect, and any such invalid, illegal or
unenforceable provision(s) shall be deemed, without further action by any person
or entity, to be modified and/or limited to the minimum extent necessary to
render the same valid and enforceable in such jurisdiction.

        8.7.    Headings; Construction. The headings of Articles and Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Article” or “Section” refer
to the corresponding Article or Section of this Agreement. All words used in
this Agreement will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms.

        8.8.    No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
party hereto by virtue of having drafted this Agreement or otherwise.

6

--------------------------------------------------------------------------------

        8.9.    Arbitration. This Agreement and its performance shall be
governed by and construed in all respects in accordance with the laws of the
State of Delaware, disregarding any principles of conflicts of law that would
otherwise provide for the application of the substantive law of another
jurisdiction. In the event of a dispute or difference relating to or in
connection with this Agreement, the parties to the dispute shall each appoint
one nominee/representative who shall discuss in good faith to resolve such
dispute or difference. In the event such dispute or difference is not settled
within fifteen (15) days from the appointment of the nominee/representative, it
shall be referred to arbitration in accordance with this Section 8.9. All
disputes, controversies or claims arising out of or relating to this Agreement,
or the breach, termination or invalidity thereof, shall be settled by
arbitration in Atlanta, Georgia in accordance with the rules of the American
Arbitration Association (“AAA”) then in effect. The tribunal shall consist of
three (3) arbitrators. Each party shall appoint one (1) arbitrator and the third
(3rd) arbitrator shall be appointed in accordance with the rules of the AAA. The
parties shall equally share the costs of the arbitral tribunal’s fees, but shall
bear the costs of their own legal counsel engaged for the purposes of the
arbitration. The award of the arbitral tribunal shall be final, conclusive and
binding upon the parties, and the parties shall be entitled (but not obliged) to
enter judgment thereon in any one or more of the highest courts having
jurisdiction. The parties agree that such enforcement shall be subject to the
provisions of the AAA and neither party shall seek to resist the enforcement of
any award in the State of California or elsewhere on the basis that the award is
not subject to such provisions. The award rendered shall apportion the costs of
the arbitration. The parties further agree that the arbitrators shall also have
the power to decide on the costs and reasonable expenses (including reasonable
fees of its counsel) incurred in the arbitration and award interest up to the
date of the payment of the award. When any dispute is referred to arbitration,
except for the matters under dispute, the parties shall continue to exercise
their remaining respective rights and fulfill their remaining respective
obligations under this Agreement. The provisions of this Section 8.9 shall
survive the termination of this Agreement.

        8.10.    Attorneys’ Fees. In the event of the brining of any action by
either party hereto against the other party arising out of this Agreement, the
party who is determined to be the prevailing party shall be entitled to recover
from the other party all costs and expenses of suit, including reasonable
attorneys’ fees.

        8.11.    Expenses. Regardless of whether or not the transactions
contemplated hereby are consummated, each of the parties shall bear its own
expenses and the fees and expenses of its counsel and other agents in connection
with the transactions contemplated hereby.

        8.12.    Notices. All necessary notices, demands, requests and other
communications required or permitted to be given hereunder shall in every case
be in writing and shall be: (a) delivered personally; (b) sent by registered or
certified mail, in all such cases with postage prepaid, return receipt
requested; (c) delivered by a recognized overnight courier service, airbill
prepaid, designated for next business day delivery; or (d) sent by electronic
facsimile, to the parties at the addresses as set forth below or at such other
addresses as may be furnished in writing:

  If to the Company: Auriga Laboratories, Inc.
5555 Triangle Parkway, Suite 300
Norcross, Georgia 30092
Attn: Philip S. Pesin
Facsimile: (678) 282 - 1700




7

--------------------------------------------------------------------------------

  If to Collard: Collard Family Limited Partnership
107 Tellingwood Drive
Morrisville, North Carolina 27560
Attn: Craig Collard
Facsimile: (___) ___-____


        Such communications shall be deemed delivered: (w) if personally
delivered, upon actual receipt; (x) if sent by registered or certified mail,
postage prepaid, return receipt requested, as of the date of delivery indicated
on the receipt issued by the relevant postal service, or, if the addressee fails
or refuses to accept delivery, as of the date of such failure or refusal; (y) if
sent by overnight courier pursuant to this Section, upon receipt; and (z) if
sent by electronic facsimile, the next business day after such facsimile is
transmitted to the facsimile number specified in this Section and evidence of
receipt is received by the sending machine. Any party to this Agreement may
change its address for the purposes of this Agreement by giving notice thereof
in accordance with this Section.

        8.13.    Preamble; Recitals. The Recitals set forth in the Preamble
hereto are hereby incorporated and made a part of this Agreement.

        8.14.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

[The next page is the signature page.]







8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year first above written.

AURIGA LABORATORIES, INC., COLLARD FAMILY LIMITED PARTNERSHIP, a Delaware
corporation a Nevada limited partnership

By:  /s/ Philip S. Pesin By:  /s/ Craig Collard Name:  Philip S. Pesin
Name:  Craig Collard Title:  Chief Executive Officer Title:  General Partner













9